Court of Appeals, State of Michigan

                                              ORDER
                                                                           Mark T. Boonstra
In re App of Detroit Edison for 2012 Cost Recovery Plan                      Presiding Judge

Docket No.    318388                                                       Henry William Saad

LC No.        00-016892                                                    Christopher M. Murray
                                                                             Judges


             The Court orders that, due to a typographical error, the May 12, 2015 opinion in this
matter is VACA TED and a new opinion is attached.

              The Court further orders that the moti on for reconsideration is DENIED.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief C lerk, on




                              JUN .e 3 2015
                                       Date